 208DECISIONSOF NATIONALLABOR RELATIONS BOARDIronWorkersUnion Local No. 84andSmithSouthern Corporation and Bricklayers,Masonsand Plasterers'InternationalUnion of America,AFL-CIO,LocalNo. 7. Case 23-CD-304January 8, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNatior al Labor Relations Act, as amended, follow-ing charges filed by Smith Southern Corporation,herein called the Employer, alleging that IronWorkers Union Local No. 84, herein called IronWorkers or Respondent, has violated Section8(b)(4)(D)of the Act by seeking to force theEmployer to assign the work in dispute describedherein to employees represented by it rather than toemployees represented by Bricklayers, Masons andPlasterers'InternationalUnionofAmerica,AFL-CIO, Local No. 7, herein called Bricklayers.Pursuant to notice, a hearing was held in Houston,Texas,on April 17 and April 18, 1973, beforeHearing Officer Clayton Corley. All parties appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.There fter, the Employer, Iron Workers, and Brick-layers filed briefs in support of their respectivepositions.On August 9, 1973, the Board issued aNotice To Show Cause why the Board should notreopen the record to receive certain exhibits prof-fered by Iron Workers and to thereafter find that allparties have agreed to be bound by the NationalJoi,itBoard for the Settlement of JurisdictionalDisputes, herein called the National Joint Board.Thereafter the Employer and Bricklayers filed briefsin response.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including the,briefs, the Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a Texas corporation with officesand principal place of business located at 9142Scranton, Houston, Texas, where it is engaged in thebuilding and construction industry as a masonrysubcontractor. During the past 12-month period, theEmployer has purchased goods and materials valuedin excess of $50,000 which were shipped directly totheEmployer'sHouston locations from pointslocated outside the State of Texas.The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that IronWorkersand Bricklayers are labor organizationswithin the meaning of Section2(5) of the Act.Ill.TILE DISPUTEA.Background and Facts of the DisputeIn December 1972, the Employer was awarded asubcontract by the Baxter Construction Company toperform the masonry work, including the installationofprecastconcretepanels,at the HildebrandtIntermediate School,Klein, Texas. In connectiontherewith, the Employer assigned this work to itsown employees, represented by Bricklayers.OnMarch 5, 1973, when the Employer initiated work onthe project, IronWorkers made a demand for theaforesaid work, and on March 9 began picketing thejobsite.Picketing continued on March 10 and 12,1973.The picket signs bore the following legend:No Contract PicketingSmith Southern subcontractor on this job doesnot have a contract with nor employ members ofIron Workers Local 84.There is no dispute between other contractors orsubcontractors on this Job.B.TheWork in DisputeThe parties stipulated, and we find, that the workin dispute involves the unloading, stockpiling, anderection of cast stone panels approximately 4 incheswide, 2 feet 10 inches high, and 15 feet long, whichare set in a mortar joint tack-welded at the top of aclip angle. In this connection, Iron Workers, at thehearing, only claimed the power work of rigging,hooking on, signaling, and loading of the cast stonepanels.208 NLRB No. 36 IRON WORKERS LOCAL NO 84C.The Contentions of the PartiesThe Employer contends that the Board shouldconfirm its assignment of the disputed work to itsemployees represented by Bricklayers, since there isno agreed-upon method for resolution of this dispute.The Employer argues that the Board should rely onsuch factors as its contract with Bricklayers coveringthedisputedwork,which reflects its personalpreference; its past practice of assigning the work tobricklayers;and the fact that bricklayers canperform the work more safely, skillfully, economical-ly,and efficiently than ironworkers. Bricklayersposition is substantially the same as the Employer's.IronWorkers argues that its picketing at the jobsitedoes not give rise to a jurisdictional dispute cogniza-ble by the Board since all of the parties to thisdispute are bound by agreements providing machin-ery for the adjustment of jurisdictional disputes.Alternatively, IronWorkers urges that the relevantfactors favor an award to employees it represents.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon methods forthe voluntary adjustment of the dispute.As to (1) above, the parties stipulated that onMarch 5, 1973, Iron Workers made a demand upontheEmployer to reassign the work in dispute toironworkers, and that thereafter on March 9, 10, and12, Iron Workers picketed the jobsite. Based on theforegoing and the record as a whole, we findreasonable cause to believe that an object of the IronWorkers picketing was to force or require theEmployer to assign the disputed work to employeesrepresented by Iron Workers. Accordingly, we findthat reasonable cause exists to believe that thepicketingofIronWorkersviolatedSection8(b)(4)(D) of the Act.'With respect to (2) above, following the close of thehearing, IronWorkers proffered two exhibits: oneshowing that the Employer had designated theHouston Chapter of the Associated General Con-tractors, herein called the Houston Chapter, as itsnegotiating representative for jobsite labor agree-mentswith Iron Workers; 2 and the other showingthat Iron Workers and Bricklayers were bound to theiBricklayers &StonemasonsUnion Local No 3 of Arizona (ConcreteErection).195 NLRB 2322At the hearing the Employerdenied having designated the HoustonChapter asitsbargaining representative and IronWorkers motion wasbased on newlydiscovered evidencecontradictingthe denial.3We note that theNational JointBoard for the Settlement ofJurisdictionalDisputes was terminated on September 30, 1969. Thereafter,209Joint Board procedures by their membership in theAFL-CIO Building and Construction Trades De-partment.3In response to our Notice To Show Cause, theEmployer now stipulates that on February 23, 1972,itdid in fact designate the Houston Chapter as itscollective-bargaining representative to negotiate job-sitelabor agreements with Iron Workers, and that onApril 1, 1972, the Houston Chapter and IronWorkers executed a collective-bargaining agreementwhich provides in relevant part:Craft JurisdictionThe work of Ironworkers and other labor thattheUnion may lawfully represent shall be allwork recognized as such by the Building andConstruction Trades Department, AFL-CIO, andtheNational Joint Board for the Settlement ofJurisdictional Disputes.ProceduralRules and Regulations of theNational Joint Board for the Settlement ofJurisdictionalDisputes of the Building andConstruction Trades Department AFL-CIO shallbe considered a part of this Agreement as thoughset forth at length. Contractors subletting workshall stipulate that subcontractors be bound bythe above named procedural rules.In the event a jurisdictional dispute shall arise,such dispute shall besettled inaccordance withthe practice of the Building and ConstructionTrades Department, AFL-CIO, and the NationalJoint Board for the Settlement of JurisdictionalDisputes,or any agency established by law ormutual agreement to settle such disputes.There willbe no stoppage of work because of a jurisdictionaldispute. [Emphasis supplied.]Respondent urges that the foregoing contractualprovision binds the Employer to the National JointBoard procedures. We disagree.The parties' contractual language, written in thedisjunctive, provides that any jurisdictional disputearising between the parties can be submitted either tothe Joint Board or to other forums, i.e., in the wordsof the contract, "to any agency established by law ormutual agreement to settle such disputes." Hence,thecontractual language does notrequiretheEmployer to submit the instant dispute to the JointBoard. Furthermore, that the parties intended JointBoard submission to be wholly voluntary is consist-an interim agreementbetween theBuilding andConstruction TradesDepartment.AFL-CIO,and certain contractors'associations extended theJoint Board procedure untilFebruary 28, 1970 On April3, 1970, a newNational Joint Board for Settlement of Jurisdictional Disputes(hereinaftercalled the second Joint Board) was established On June 1, 1973, a thirdJoint Board,the New Impartial Jurisdictional Disputes Board,hereinaftercalled the New Impartial Joint Board, came into existence 210DECISIONSOF NATIONALLABOR RELATIONS BOARDentwith theAGC's,Houston Chapter's,and theEmployer's failure to sign the New Joint Board ofNew Impartial Joint Board agreements.-According-ly, as the parties'agreement does not provide that theJoint Board is the exclusive forum to resolve disputesof this kind,and is at best ambiguous on this issue,we find that there is no agreed-upon method for theresolution of this dispute and that the dispute isproperly before the Board.5E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factors. Asthe Board has stated, its determination in a jurisdic-tional dispute case is an act of judgment based uponcommonsense and experience in the weighing ofthese factors.(;1.CertificationsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bai gaining representative for a unit of the Employ-er's employees.2.Collective-bargaining agreementsThere is of record a 1962 agreement between IronWorkers and Bricklayers which would seem to lendsupport to Iron Workers claim for a composite crewto do the installation and erection of all types ofprecast, prestressed concrete stone or imitation stone,or other fabricated masonry units, when installed aswall panels by means of bolting and/or welding tostructural steel or concrete framed construction. Thisagreement,inter alia,gives Iron Workers the work ofrigging, hooking on, signaling, and loading. Howev-er,George A. Miller, executive vice president of theMason Contractors Association of America, testifiedthat theMasonry Contractors Association, whichnumbers 1,500 members, is not a party to thisagreement and has not abided by it.7 Miller furthertestified that, based on his experience nationally inthemasonry contract field, the disputed work istraditionally performed by bricklayers with the help4On the present recordwe find no evidence thatthe AGC,the HoustonChapter, or the Employerparticipated in the negotiation or execution of theinterim agreement, the reconstituted (second) JointBoard agreement, or theNew ImpartialJoint Board agreementNor is there any evidence that any ofthese parties have agreed to, or expressed any intention of agreeing to, referjurisdictionaldisputes to the NewImpartial Board SeeBricklayers,Masonsand Plasterers'InternationalUnionof America, Local No 1, AFL-CIO(Lembke ConstructionCompany of Colorado, Inc),194 NLRB 6495The Employerisalsoamember of the MasonryContractorsAssociation,whichhas an agreement with Bricklayers however. thatagreement makes no referenceto the resolution of disputes by the JointBoardof the cement mason tenders who are members of theLaborers InternationalUnion.8 It is apparent,therefore, that this agreement generally has not beenfollowed in situations involving the assignment andperformance of the type of work in dispute. Moreo-ver,assumingarguendothat the agreement wasadhered to by both Iron Workers and Bricklayers,theEmployer never agreed to be bound by it.9In view of the foregoing, we find that little, if any,weight can be given to the Iron Workers-Bricklayers1962 agreement as a factor in determining the meritsof this dispute.3.Employer practiceThe practice of the Employer, without exception,has been to assign the disputed work to its ownemployees represented by Bricklayers, with assist-ance from its own cement masons, who are membersof the Laborers International Union.4.Area practiceTurner Smith, president of the Employer, testifiedthat in his experience of over 17 years, coveringabout 20 to 30 jobs, Iron Workers had never beenassigned the work involving the installation, as in theinstant case, of small flat type panel. He furthertestified that local masonry contractors assigned thework in dispute to a crew of bricklayers and anoperating engineer.GeorgeMiller testified thatbased on his experience nationally in the masonrycontract field, the work in dispute is traditionallyassigned to Bricklayers, tended by masons who aremembers of the Laborers International Union. Onthe other hand, a witness for Iron Workers, FrankGunnels, president of the Empire ConstructionCompany, testified that area contractors generallyutilizea composite crew to perform the disputedwork; however, on cross-examination, he stated thathis company had never installed the specific type andnature of the cast stone involved in the instant case.5.Skills, efficiency, and economy ofoperationThe recordreflectsthat the Employer's ownemployees, represented by Bricklayersand assisted6 International Association of Machinictc, LodgeNo 1743, AFL-CIO (JAJonesConstructionCompany),135 NLRB 1402rFurthermore there is no evidence that the Employer,who is a memberof the MCA. has entered into this 1962 agreement.s In addition to its other contracts,the Employer also has an agreementwith Laborers International Union for its employees who are members ofthat union and do part of the disputed work as cement mason tenders.BricklayersifStonemacons UnionLocal No 3 of Arizona (ConcreteErection),195 NLRB 232; alsoInternational Associationof Bridge,Structuraland Ornamental Iron Workers, LocalNo 465, AFL-CIO(Hansen& Hempel,Inc ),202 NLRB 1041 IRON WORKERSLOCAL NO. 84by mason tenders, members of Laborers Internation-alUnion, possess all the necessary skills to performthe disputed work and have always done such workfor the Employer satisfactorily. It also appears thatironworkers possess the necessary skills to performthat portion of the disputed work claimed by them.We find, therefore, that the factor of skills favorsneither the present assignment nor an assignment toa composite crew.With regard to the efficiency and economy ofoperations, the record reflects that the Employeremploys approximately 45 to 50 bricklayers, 40mason tenders, and 4 to 5 operating engineers on ayear-round basis. In the event one of the Employer'semployees, a member of Bricklayers, does not havework to do, he can be shifted to other tasks or toother jobs. Further, bricklayers can perform work ina continuous fashion, whereas ironworkers can beemployed only for relatively short intervals of time.On the other hand, the Employer employs nomembers of Iron Workers. Were we to award aportion of the disputed work to ironworkers, it wouldappear that the Employer would have to hire anironworker under a minimum call contract provisionand that the Employer would not be able to keepsuch employee busy the full day, all of which wouldrequire delay with the project.Under the foregoing circumstances, it appears thatthe assignment of the disputed work to the Employ-er'sown employees, represented by Bricklayers, isclearly the most efficient and economical manner ofoperation.ConclusionUpon the entire record in this case, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by Bricklayers are entitled to performthe work in dispute. We reach this conclusion basedon the Employer's past practice of assigning thedisputed work to its employees; the facts that theassignment is not inconsistent with the practice ofarea contractors, that the Employer's employeespossess the necessary skills and experience to10While theEmployer andBricklayers urge the Board to extend itsdetermination to all smular disputes occurring, with some exception, within211perform the work, and that such assignment willresult in greater efficiency and economy. We shall,therefore,determine the dispute before us byawarding the work in dispute at the Employer'sHildebrandt Intermediate School project 'in Klein,Texas, to those employees represented by theBricklayers but not to that Union or its members.Our present determination is limited to the particularcontroversywhich gave rise to this proceeding.10DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of Smith Southern Corporationwho are represented by Bricklayers, Masons andPlasterers'InternationalUnionofAmerica,AFL-CIO, Local No. 7, are entitled to perform thework of unloading, stockpiling, and erection of caststone panels approximately 4 inches wide, 2 feet 10inches high, and 15 feet long, which are set in amortar joint tack-welded at the top of a clip angle, attheEmployer'sHildebrandt Intermediate School,Klein, Texas, project.2.IronWorkersUnion Local No. 84 is notentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require Smith SouthernCorporation to assign the above-described work toemployees represented by that labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Iron Workers UnionLocal No. 84 shall notify the Regional Director forRegion 23, in writing, whether or not it will refrainfrom forcing or requiring Smith Southern Corpora-tion, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the disputed work to its members,or employees represented by it, rather than toemployees of Smith Southern Corporation represent-ed by Bricklayers, Masons and Plasterers' Interna-tionalUnion of America, AFL-CIO, Local No. 7.a 100-mule radius of Houston,we find no warrant in this record for such abroad determination